The Court
held that'these proceedings before the justice are in their form civil and not criminal proceedings, and do not authorize a sentence to imprisonment in the Detroit House of Correction under the act (Comp. L., § 8IBS) authorizing an imprisonment therein, under certain circumstances, of any person convicted of any crime or misdemeanor not punishable by imprisonment in the state prison; and that aside from said statute, a justice of the peace of Manistee county has no authority to sentence to imprisonment in the Detroit House of Correction.
Prisoner discharged.